Citation Nr: 1624100	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee disorder to include as secondary to service-connected cold injury of the bilateral feet with hammertoe deformity, pes planus, and leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a hearing before a Veterans Law Judge in November 2011. The Veteran was notified that this Judge was no longer employed by the Board in March 2016.  The Veteran responded in March 2016 that he did not wish to appear at another hearing and to consider his case on the evidence of record.

The Board remanded these matters in October 2013 for further development.  Thereafter, the RO continued the denial of the claims as reflected in the October 2015 supplemental statement of the case (SSOC)) and returned these issues to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for a psychiatric disorder to include depression and PTSD, the Veteran attended a VA examination in September 2015.  The examiner provided a negative medical opinion concerning whether the Veteran's current psychiatric disorder of depression is related to service.  However, as part of the explanation in support of his opinion, the examiner did not discuss the Report of Medical History dated in April 1979 where the Veteran documented experiencing depression, excessive worry, and nervous trouble during service.  The Veteran also noted in that form that he was sent for mental health treatment in February 1979.  There is a notation in the Veteran's service treatment records dated in February 1979 that the Veteran was evaluated at the Community Mental Health Activity, but the results were not documented.  Thus, the Veteran should be provided with another VA examination and medical opinion.

Regarding the Veteran's service connection claim for a bilateral knee disorder, the Veteran underwent a VA examination in August 2015.  The examiner provided the medical opinion that the Veteran's current diagnosis of degenerative joint disease of the bilateral knees is less likely than not related to his service-connected bilateral feet disability.  The examiner's explanation was that it is at least as likely as not a result of normal wear and tear and the aging process.  This explanation is not adequate as the examiner did not describe why he determined that it is more likely the result of wear and tear and less likely related to the Veteran's service-connected bilateral foot disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical examiner must support an opinion with an analysis that the Board can consider and weigh); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  The examiner also did not address the issue of whether the Veteran's service-connected bilateral foot disorder aggravated the Veteran's bilateral knee disorder.  Lastly, the Veteran's representative provided medical literature revealing that bilateral foot disorders can cause aggravation to pre-existing knee conditions secondary to limping and that limping can affect the whole chain of the lower body to include the knees.  Therefore, the Veteran should be scheduled for another examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and private treatment records with respect to his service connection claims on appeal. After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2. After completing the foregoing and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has a current psychiatric disorder to include PTSD and depression that is related to active military service.  Prior to the examination, the electronic claims file must be made available to the examiner for review of the case, and the examiner must state that the records were reviewed.  The examiner must administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for all psychiatric disorders.  

After reviewing the electronic claims file, the clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner is requested to identify all previously and currently diagnosed psychiatric disorders.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is at least as likely as not (i.e., a 50 percent or greater probability) at least in part related to the Veteran's active military service or had its onset during active military service.    

The examiner must provide a complete explanation for all opinions expressed.  The examiner is also asked to address the April 1979 Report of Medical History where the Veteran documented experiencing depression, excessive worry, and nervous trouble during service.

3. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding his service connection claim for a bilateral knee disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the bilateral knees and to provide an opinion on the following

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's degenerative joint disease of the bilateral knee and/or any other knee disability found  on examination is at least in part related to or had its onset during active military service.

The examiner must provide a clear explanation for all conclusions reached.

b. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that degenerative joint disease of the bilateral knee and/or any other knee disability was caused by or aggravated (chronically worsened) by the Veteran's bilateral pes planus to include as due to an altered gait. 

The examiner must provide a clear explanation for all conclusions to include with respect to whether the Veteran's service-connected bilateral foot disability aggravated the Veteran's bilateral knee disorder.  The examiner is also asked to discuss the medical literature submitted by the Veteran's representative in June 2016 as part of his or her rationale.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




